Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-19 are currently pending in the instant application. Applicants have amended claims 1-15 and added new claims 16-19 in a preliminary amendment filed on June 9, 2020.  Claims 12-15, 18, 19 are rejected and claims 1-11 and 16 and 17 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2018/086308, filed on December 20, 2018 and claims benefit of Foreign Application EPO 1720017.4, filed on December 22, 2017. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 9, 2020 and August 3, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission the step(s) that shows the formation of the final product which in this case is a pharmaceutically or agrochemically active compound.  Applicants have not provided this step which is considered an essential step since the claim is drawn to a process for the manufacture of a pharmaceutically or agrochemically active compound. Applicants are suggested to incorporate a limitation that shows that the final product is being obtained to overcome the rejection.

Claims 12-15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “a pharmaceutically or agrochemically active compound” is not defined so that one of ordinary skill in the art would know what structures are included and/or excluded by the above term or limitation.   Therefore, the claims are considered indefinite.   Applicants are suggested to amend claim 12 to incorporate a structure for a pharmaceutically or agrochemically active compound to overcome the rejection.  The Examiner suggests incorporating the structure found in dependent claim 13.


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626